DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April  26, 2022 has been entered.

Status of Claims
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20  are allowed.
The closest prior art of record is Chen et al (Single Image Super-Resolution Using Deep CNN with Dense Skip Connections and Inception-ResNet). Chen discloses a computer-implemented method for increasing image resolution of a digital image (fast single-image super-resolution reconstruction – see abstract), the method comprising: performing bicubic upsampling of the digital image to generate a base high-resolution (HR) image (bicubic interpolation which creates high-resolution image – see section III, subsection A); converting the digital image from a red-green-blue (RGB) color space to a Luma (Y), Chroma Blue Difference (Cb), and Chroma Red Difference (Cr) (YCbCr) color space to generate a low-resolution (LR) residual image (see section IV, subsection A, [p][002]); converting, using a plurality of convolutional layers of a neural network model, the LR residual image into a plurality of HR residual sub-images corresponding to the digital image (see section III, subsection A, [p][001] - feature reconstruction network converts the input images into sub-images); and generating an HR image corresponding to the digital image, using the base HR image and the plurality of HR residual sub-images (bi-cubic up-sampled image added back to image data outputted from the 1x1 CNN – see Fig. 1); however, Chen does not teach the LR image being a grayscale image indicative of brightness of the digital image and the LR residual image associated with a first resolution, the plurality of HR residual sub-images associated with a second resolution, and the second resolution being higher than the first resolution.
  	The present method improves over the prior art by downsampling and degrading a training image set  on the input side with simulated noises and blocking artifacts to enable the model to perform SR processing, noise reduction (NR), and artifact removal (AR) to achieve optimal UR processing within mobile devices. The local contrast of the HR image on the output side can be enhanced to boost the fine details discovered during SR processing. In this regard, the neural network model is trained to efficiently perform UR processing with significant visual perception improvements that can be achieved in real-time with acceptable energy consumption by the UR processing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    May 6, 2022